Opinion filed October 20, 2022




                                               In The


            Eleventh Court of Appeals
                                            ___________

                     Nos. 11-22-00071-CR & 11-22-00102-CR
                                            ___________

            ALEXANDER CHRISTOPHER LOPEZ, Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                        On Appeal from the 350th District Court
                                 Taylor County, Texas
                       Trial Court Cause Nos. 14075-D & 13650-D


                          MEMORANDUM OPINION
        Alexander Christopher Lopez, Appellant, waived a jury in each cause and
entered an open plea of guilty to two unrelated offenses: murder and aggravated
assault with a deadly weapon. 1 See TEX. PENAL CODE ANN. § 19.02(b)(1) (West
2019), § 22.02(a)(2) (West Supp. 2021). The trial court admonished Appellant,



        1
          We note that the State waived the charge of capital murder that was included as a separate count
in the indictment in trial court cause no. 14075-D.
accepted his judicial confessions, and recessed each of the proceedings so that a
presentence investigation report could be prepared. The trial court later conducted
a joint hearing on punishment, at which several witnesses testified. At the end of
the hearing, the trial court found Appellant guilty of the offenses of murder and
aggravated assault, made affirmative deadly weapon findings, and assessed
Appellant’s punishment at imprisonment for life for the offense of murder and at
imprisonment for a term of twenty years for the aggravated assault, to run
concurrently. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw in each
cause. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous and without merit. Counsel has provided
Appellant with a copy of the briefs, a copy of the motions to withdraw, and a copy
of the clerk’s records and the reporter’s records. Counsel advised Appellant of his
right to review the record in each case and to file a response to counsel’s brief.
Counsel also advised Appellant of his right to file a pro se petition for
discretionary review in order to seek review by the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68. Court-appointed counsel has complied with the requirements
of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed any response to counsel’s Anders briefs. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the records, and we agree with counsel that no arguable grounds for appeal exist. 2


        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2
       We grant counsel’s motions to withdraw, and we affirm the judgments of the
trial court.


                                                  PER CURIAM


October 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        3